Citation Nr: 1745950	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  12-24 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for chronic fatigue, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for sinusitis with blurred vision, currently evaluated as 50 percent disabling.

4.  Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 30 percent disabling.

5.  Entitlement to service connection for a heart disability.

(The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1983 to October 1986 and from October 1990 to May 1991, including service in the Southwest Theater of Operations during the Persian Gulf War.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At that hearing, all issues listed above, to include entitlement to a TDIU, were addressed.  The issue of entitlement to a TDIU was also addressed at an October 2010 videoconference hearing before a different Veterans Law Judge and will therefore be the subject of a separate panel decision, as indicated above.

In November 2016, the Board remanded the above issues for further development.  They are once again before the Board.

The Board notes that in April 2017, the representative submitted a VA Form 9 in response to a March 2017 supplemental statement of the case which addressed the issues listed above.  In the VA Form 9, the representative checked a box indicating that the Veteran wanted another videoconference hearing before the Board.  As previously noted, the Veteran was already afforded a hearing in connection with the issues presently on appeal.  The representative has not alleged any deficiencies with the September 2015 hearing, nor has he asserted good cause for another hearing.  See 38 C.F.R. §§ 3.103(c), 20.1304(b).  Indeed, he offers no argument at all in support of this request.  Nor is the present appeal the subject of a remand from the U.S. Court of Appeals for Veterans Claims.  See Cook v. Snyder, 28 Vet. App. 330 (2017).  Accordingly, the Board finds that a second hearing is not warranted.

The Board additionally notes that although an appeal has been perfected regarding the issues of entitlement to initial ratings in excess of 10 percent for motor neuron disease of the left and right lower extremities, the Veterans Appeals Control and Locator System indicates that the RO is still taking action on these issues as they remain in advance certification status.  As such, at this juncture, the Board will decline jurisdiction over these issues.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for PTSD and service connection for a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's chronic fatigue has not been manifested by fatigue, cognitive impairment or a combination of other signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.

2.  The Veteran's sinusitis has been manifested by no more than near-constant chronic sinusitis following two sinus surgeries.

3.  The Veteran's irritable bowel syndrome has been manifested by no more than severe diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic fatigue have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 8863-6354 (2016).

2.  The criteria for a rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2016).

3.  The criteria for a rating in excess of 30 percent for irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7319.




	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2012, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In addition, and as noted above, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Finally, pursuant to the Board's November 2016 remand, the AOJ obtained outstanding Social Security Administration records.  As such, the Board finds that there has been substantial compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In both initial rating claims and increased rating claims, the Board must discuss whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Chronic Fatigue Syndrome

The Veteran is currently in receipt of a 40 percent disability rating for chronic fatigue under Diagnostic Code 8863-6354.  38 C.F.R. § 4.88b.  The "88" designation is used to track disabilities related to the Gulf War.  See M21-1R, Part IV, Subpart ii, 2.D.16.

Diagnostic Code 6354 provides ratings for chronic fatigue syndrome consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 40 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.

A 60 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.

A 100 percent rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

A note to Diagnostic Code 6354 provides that, for the purpose of rating chronic fatigue syndrome, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

In this case, at an October 2012 VA examination, the Veteran reported that he continued to wake up feeling worn out with a lack of energy or motivation.  He reported poor sleep habits with nightmares and that he tired easily with minimal physical activity.  He stated that after working a full eight hour day as a bus mechanic, he has to go straight to bed due to diffuse arthralgias, myalgias, and generalized weakness.  The examiner noted there was no fever, palpable or tender cervical or axillary adenopathy, and no pharyngitis.  The Veteran reported that in the past 12 months, he had missed about 14 days of work due to fatigue.  The examiner noted that continuous medication was not required for control of chronic fatigue and that other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination or laboratory tests to the extent possible.  The Veteran did not have an acute onset of chronic fatigue syndrome and debilitating fatigue had not reduced his daily activity level to less than 50 percent of the pre-illness level.  The Veteran's chronic fatigue exhibited symptoms of generalized muscle aches or weakness, headaches, neuropsychological symptoms, and sleep disturbances.  It did not result in any cognitive impairment.  Overall, the examiner estimated that his symptoms were nearly constant and restricted routine daily activities from 50 percent to 75 percent of the pre-illness level.  The symptoms resulted in periods of incapacitation of at least one but less than two weeks.

The evidence supports the VA examiner's assessment.  An August 2011 private medical evaluation shows that the doctor there noted that he was of the opinion that the Veteran's chronic fatigue had "restricted the Veteran's daily routine by less than 25 percent," which "justifies a disability rating of 20 percent."  As to cognitive impairment, although the Veteran's son reported in an April 2012 correspondence that the Veteran was very forgetful, VA treatment records during the period on appeal frequently note that the Veteran was not cognitively impaired and that he was alert and oriented to time, place and person.  While his symptoms appear to have been nearly constant for at least part of the appeal, they did not restrict his activities by more than half.  Indeed, although VA treatment records show that he often complained of fatigue, he continued working at least part time during this period and was not severely restricted in his activities.  In this regard, a September 2013 VA treatment record shows that the Veteran reported that he was currently employed as a transit mechanic working 24 to 40 hours per week, which he had been doing for the last 25 years.  It was additionally noted that his living situation involved working three to five days per week, rising at 5 AM, showering, taking pills, walking the dog, going to work, working around the house, yard and pool, sometimes bicycling with his wife, and attending church.  A January 2017 VA treatment record shows that the Veteran was still employed at that time and although he was planning to retire in April, this was not due to chronic fatigue but rather because "a new employee at work is causing tensions in the relationship."  Moreover, his fatigue appears to have waned somewhat in the previous one or two years as VA treatment records dated from May, July, August, and October 2016, and January 2017 show that he denied complaints of fatigue.  Although a March 2017 VA treatment record shows that he complained of symptoms including fatigue, these were noted to have onset only six days prior.

In sum, therefore, the Board finds that while the evidence shows that the Veteran's symptoms have at times been nearly constant, they have not restricted his activities to less than 50 percent of the pre-illness level nor have there been incapacitating episodes requiring bed rest and treatment by a physician for periods of a least six weeks total duration per year.  In fact, it is not clear that the Veteran is even claiming that his symptoms warrant a higher rating.  At the September 2015 hearing, the representative stated that he was not necessarily arguing that the Veteran warranted an increased rating for chronic fatigue but rather he was arguing that it contributed to his unemployability.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 40 percent for service-connected chronic fatigue for the entire period on appeal.  38 C.F.R. § 4.88b.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


Sinusitis

The Veteran's sinusitis is currently evaluated as 50 percent disabling under Diagnostic Code 6510 which is rated under the General Rating Formula for Sinusitis (Diagnostic Codes 6510-6514).  38 C.F.R. § 4.97.  Under that Formula, a 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  For the purposes of this Formula, an incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note.  A 50 percent rating is the maximum schedular rating.

The August 2011 private medical evaluation shows that the doctor there noted that the Veteran complained of constant nasal discharge, antibiotic treatment, nasal steroids, decongestant and antihistamine and the he was of the opinion that the Veteran's current 50 percent rating was appropriate.

At an October 2012 VA examination, the Veteran reported that his sinus symptoms had persisted over time to include sinus congestion as well as excessive drainage.  The examiner noted that he was status-post two surgeries, with the last one in 2007 with some improvement.  He used a daily nasal spray and antihistamine.  At that time, the Veteran had near-constant chronic maxillary and frontal sinusitis with headaches, pain of the affected sinus, tenderness of the affected sinus, and purulent discharge or crusting.  He had seven or more non-incapacitating episodes over the prior twelve months and two incapacitating episodes over the prior twelve months. He had had sinus surgery in 1998 and 2007.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his sinusitis.  This condition did not impact his ability to work.

Subsequent VA treatment records show continued treatment for sinusitis including the use of antibiotics and antihistamine, as well as symptoms including sinus headaches, congestion and drainage.

Based on the above, the evidence shows that the Veteran's symptoms included chronic maxillary and frontal sinusitis with headaches, pain of the affected sinus, tenderness of the affected sinus, and purulent discharge or crusting following sinus surgeries.  This is consistent with the criteria for the current 50 percent rating, which is the maximum schedular rating available under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514.  Moreover, as above, at the September 2015 hearing, the representative stated that he was not necessarily arguing that the Veteran warranted an increased rating for sinusitis but rather was arguing that it contributed to his claim for a TDIU.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 50 percent for service-connected sinusitis for the entire period on appeal.  38 C.F.R. § 4.97.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome is currently evaluated as 30 percent disabling under Diagnostic Code 7319.  Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under Diagnostic Code 7319, applicable to irritable colon syndrome (spastic colitis, mucous colitis, etc), a 30 percent rating is warranted for severe disability with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum schedular rating under this diagnostic code.

The August 2011 private medical evaluation shows that the doctor there noted that he "agree[d] with the VA decision to grant the Veteran a 50 percent disability rating" for irritable bowel syndrome (although he had only been granted a 30 percent rating).  The doctor's conclusion, however, was based on symptoms associated with both the Veteran's service-connected irritable bowel syndrome and his nonservice-connected ulcerative colitis, as well as episodes of nausea, vomiting and heartburn.

At an October 2012 VA examination, the Veteran reported that over time his irritable bowel syndrome had been fairly well controlled with Sulfasalazine and strict adherence to diet.  The examiner noted that continuous medication was required for control but that he had had no surgical treatment.  The Veteran experienced only infrequent bouts of alternating diarrhea and constipation.  He also experienced occasional episodes of bowel disturbance with abdominal distress and approximately two episodes of exacerbations in the past 12 months.  He had not had any weight loss, malnutrition or other serious complications or health effects.  The condition did not impact his ability to work.

At a December 2014 VA examination, the examiner noted that the Veteran had been diagnosed with both irritable bowel syndrome and ulcerative colitis.  The Veteran reported that he had a flare-up with ulcerative colitis in January 2014 which involved gastrointestinal bleeding for one month.  The Veteran also reported that he experienced severe weakness and abdominal pain with flare-ups of his condition.  He reported that he worked as a transit mechanic and was on his feet all day and that during flare-ups he felt exhausted.  He modified his diet to minimize bouts.  The examiner noted that continuous medication was required for control but that he had had no surgical treatment.  The Veteran experienced both diarrhea and constipation although predominately diarrhea.  He experienced abdominal distension including feeling bloated all the time and having to pass flatus a lot with tender abdomen and he experienced anemia, dizziness, abdominal cramps, and cold sweats during the episodes.  The Veteran experienced frequent episodes of bowel disturbance with abdominal distress and seven or more episodes of exacerbations where there was severe abdominal cramping, bloating and blood in the stool.  There was no weight loss or malnutrition.  The examiner noted that the Veteran was anemic and reported a lack of energy and getting tired easily.  The condition impacted his ability to work in that the Veteran reported that he must miss work on numerous occasions and that the condition impacts both physical and sedentary employment during flare-ups.

In a January 2015 addendum, the examiner clarified that the Veteran's ulcerative colitis had not been caused or aggravated by service-connected irritable bowel syndrome because there was no evidence in the medical literature establishing a causal relationship between irritable bowel syndrome and ulcerative colitis.  Irritable bowel syndrome is a functional gastrointestinal disorder characterized by abdominal pain and altered bowel habits in the absence of a specific and unique organic pathology whereas ulcerative colitis is an inflammatory bowel disease that causes long-lasting inflammation and ulcers and affects the innermost lining of the large intestine (colon) and rectum.  She clarified that the symptoms arising from service-connected irritable bowel syndrome involved only alternating diarrhea and constipation and abdominal distension.

The evidence supports the examiner's opinion.  VA treatment records show periods where the Veteran complained of diarrhea and periods where he denied experiencing diarrhea.  While he experienced symptoms in addition to alternating diarrhea and constipation and abdominal distension, these symptoms were attributed to other nonservice-connected disabilities such as ulcerative colitis.  In this regard, a September 2011 private treatment record shows that the Veteran reported diarrhea with bright red blood in the stool but the diagnosis was a flare-up of colitis.  Similarly, a May 2014 VA treatment record shows reports of occasional diarrhea with blood but these too are assessed as flare-ups of ulcerative colitis.  A November 2014 private treatment record notes that the Veteran was first diagnosed with ulcerative colitis in 2007, which involved rectal bleeding initially and that he reported having rectal bleeding two to three months ago although he was asymptomatic at this time; the Veteran was advised to resume his medications because the rectal bleeding was hemorrhoidal.  An August 2016 VA treatment record shows that the Veteran reported bleeding from colitis for the past week.

In sum, the Board finds that the probative medical and other evidence weighs against a finding of a rating higher than 30 percent.  Significantly, a higher rating is not available under Diagnostic Code 7319 but this diagnostic code is the most appropriate code under which to rate the Veteran's service connected irritable bowel syndrome.  In the January 2015 addendum, the examiner explained that although the Veteran also had symptoms arising from nonservice-connected ulcerative colitis, irritable bowel syndrome involved only alternating diarrhea and constipation and abdominal distension, which are symptoms specifically identified in Diagnostic Code 7319.  The examiner's opinion was based on a review of the claims file, examination of the Veteran, and application of specialized medical training and experience to the particular circumstances of this case, and is consistent with and supported by the medical evidence in the claims file.  It is therefore entitled to significant weight.

Accordingly, a preponderance of the evidence shows that the Veteran's service-connected irritable bowel syndrome has been manifested by no more than severe diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress which warrants a 30 percent rating under Diagnostic Code 7319, the maximum schedular rating.  While Diagnostic Code 7323, applicable to ulcerative colitis, provides for ratings in excess of 30 percent, for the reasons explained above, there is no basis to assign a rating under the diagnostic code for ulcerative colitis, or any other diagnostic code.  Moreover, as above, at the September 2015 hearing, the representative stated that he was not necessarily arguing that the Veteran warranted an increased rating for irritable bowel syndrome but rather was arguing that it contributed to his claim for a TDIU.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating in excess of 30 percent for service-connected irritable bowel syndrome for the entire period on appeal.  38 C.F.R. § 4.114.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased rating for chronic fatigue, currently evaluated as 40 percent disabling, is denied.

Entitlement to an increased rating for sinusitis, currently evaluated as 50 percent disabling excluding temporary total evaluations, is denied.

Entitlement to an increased rating for irritable bowel syndrome, currently evaluated as 30 percent disabling, is denied.


REMAND

As to the claim involving PTSD, the most recent VA examination took place in February 2011.  Since that time, the Veteran has continued to seek treatment for this disorder and VA treatment records suggest that the disorder may have increased in severity.  In this regard, a May 2016 VA treatment record shows that the Veteran reported increased stress and exacerbation of his PTSD symptoms.  In light of the Veteran's continued treatment and potential worsening of this disability, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).

As to service connection for a heart disorder, in November 2016, the Board remanded the appeal to obtain an opinion addressing the etiology of any current heart disorder, to include whether there were cardiovascular signs or symptoms attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner was to, inter alia, identify all current heart-related disorders and indicate whether each disorder was incurred in or otherwise related to service. 

In December 2016, a VA examiner noted that the Veteran's current heart-related disorders included minimal aortic sclerosis, mild thickening of the mitral valve and hypertension.  The examiner opined that aortic sclerosis and thickening of the mitral valve were likely secondary to hypertension.  The examiner did not, however, offer an opinion as to whether hypertension was in any way related to service.  As such, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the entire claims file in electronic records and a copy of this remand to the author of the December 2016 VA opinion or other appropriate VA examiner for an opinion addressing the etiology of any current heart-related disabilities.  If examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's current hypertension (which was identified in the December 2016 VA opinion as both a current heart-related disorder and a cause of the Veteran's current aortic sclerosis and mitral valve thickening) is related to or had its onset during any period of the Veteran's military service.

A complete rationale should accompany any opinion provided.

2.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected PTSD.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examinations should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to PTSD.  The examiner should also fully describe any occupational impairment resulting from PTSD.

A complete rationale should accompany any opinion provided.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


